DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/02/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-9
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 7-9
New claims: 					None
Claims currently under consideration:	1-9
Currently rejected claims:			1-9
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trouve (US 5,393,333).
Regarding claim 1, Trouve teaches a binder composition (corresponding to a film-forming product) for solid foods (column 1, lines 7-10), the composition comprising: cellulose ether (column 2, lines 42-50) and saccharides (corresponding to sugars in column 2, line 67 – column 3, line 6), wherein the composition does not comprise fat or gelatin (column 2, lines 29-37).
Regarding claims 3 and 4, Trouve teaches the invention as described above in claim 1, including the cellulose ether includes methyl cellulose and hydroxypropyl methyl cellulose (column 2, lines 46-50).
Regarding claim 5, Trouve teaches the invention as described above in claim 1, including the aqueous solution of the cellulose ether (corresponding to hydroxpropyl methyl cellulose) having a concentration of 2 wt.% has a viscosity of 3-15 mPa/s at 20°C (corresponding to a viscosity of 3-15 cP at room temperature in column 2, lines 53-56).  Although Trouve does not teach that the viscosity is measured by an Ubbelohde viscometer, it is presumable that any type of viscometer would produce the same viscosity measurement under the same testing conditions. 
Regarding claim 6, Trouve teaches the invention as described above in claim 1, including the saccharides include sugar (column 2, line 67 – column 3, line 6).
Regarding claim 7, Trouve teaches the invention as described above in claim 1, including the binder composition further comprises water (corresponding to dispersion in an aqueous solvent in column 2, lines 15-20).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trilling (US 4,436,759).
Regarding claim 1, Trilling teaches a binder composition (corresponding to dry blend in column 5, lines 53-54) for bar-shaped solid foods (corresponding to shaped foods in column 3, lines 26-30), the composition comprising: cellulose ether (corresponding to hydroxypropyl methyl cellulose) and saccharides (corresponding to corn starch, guar gum, and sugar), wherein the composition does not comprise fat or gelatin (Table beginning at the bottom of column 5).

Claims 2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trilling (US 4,436,759) as applied to claim 1 above, as evidenced by Pareyt (Pareyt, B., Delacour, J.A., “The Role of Wheat Flour Constituents, Sugar, and Fat in Low Moisture Cereal Based Products: A Review on Sugar-Snap Cookies”, 2008, Critical Reviews in Food Science and Nutrition, vol. 48, pages 824-839).
Regarding claim 2, Trilling teaches the invention as described above in claim 1, including the binder composition comprises cellulose ether in an amount of 1-15 wt.% and saccharides in a minimum amount of 51.5 wt.% (corresponding to a minimum content of 30 wt.% cornstarch, 0 wt.% guar gum, 0.5 wt.% sodium alginate, 0 wt.% sugar, and the 30 wt.% wheat flour  (Table beginning at the bottom of column 5) contributing a minimum of 21 wt.% starch since wheat flour contains at least 70% starch as evidenced by Pareyt in page 827, column 1, paragraph under “Flour”).  These disclosures mean that the weight of the cellulose ether and the weight of the saccharides overlap the claimed weight ratio.  Although the disclosed weight ratios of cellulose ether and saccharides are broader than the claimed content, the claim does not (a) require any particular type or amount of cellulose ether; (b) require any particular type or amount of saccharide; or (c) exclude any ingredient from the composition so that the claimed ratio is ineffective in terms of defining an effect that the composition would have on the resultant overall binding ability.  Therefore, even though the disclosure of Trilling is broader than the claim, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations. MPEP 2131.03 II.  
Regarding claim 8, Trilling teaches a bar-shaped solid food (corresponding to shaped foods in column 3, lines 26-30) manufactured from the binder composition of claim 1, (Table beginning at the bottom of column 5), wherein the bar-shaped solid food does not comprise fat or gelatin (corresponding to fresh onions, rehydrated onions, cauliflower, mushrooms, peppers, and apples in column 4, lines 56-63).  It also teaches that the binder composition in the bar-shaped solid food comprises cellulose ether in an amount of 1-15 wt.% and saccharides in a minimum amount of 51.5 wt.% (corresponding to a minimum content of 30 wt.% cornstarch, 0 wt.% guar gum, 0.5 wt.% sodium alginate, 0 wt.% sugar, and the 30 wt.% wheat flour  (Table beginning at the bottom of column 5) contributing a minimum of 21 wt.% starch since wheat flour contains at least 70% starch as evidenced by Pareyt in page 827, column 1, paragraph under “Flour”).  These disclosures mean that the weight of the cellulose ether and the weight of the saccharides overlaps the claimed weight ratio.  Although the disclosed weight ratios of cellulose ether and saccharides are broader than the claimed content, the claim does not (a) require any particular type or amount of cellulose ether; (b) require any particular type or amount of saccharide; or (c) exclude any ingredient from the composition so that the claimed ratio is ineffective in terms of defining an effect that the composition would have on the resultant overall binding ability.  Therefore, even though the disclosure of Trilling is broader than the claim, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations. MPEP 2131.03 II.
Regarding claim 9, Trilling teaches the invention as described above in claim 8, including the bar-shaped solid food further comprises water (corresponding to the water in the fresh onions, rehydrated onions, cauliflower, mushrooms, peppers, and apples in column 4, lines 56-63).

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-4, 6, and 7 over Hemker: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended independent claims 1 and 8 to recite that the binder composition and the bar-shaped solid food do not contain fat or gelatin.  Applicant then argued that the composition of Hemker contains an edible fat composition and optionally includes gelatin.  Applicant stated that those of ordinary skill in the art would have no motivation to exclude fat and gelatin from the composition of Hemker (Applicant’s Remarks, page 4, paragraph 3 – page 6, paragraph 6).
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of claim 1 are fully taught by either Trouve or Trilling while Hemker no longer serves as prior art.  As described in the rejections above, both Trouve and Trilling teach a binder composition that does not comprise fat or gelatin (Trouve, column 2, lines 29-37; Trilling, Table beginning at the bottom of column 5).  Since new prior art has been applied to the claims in the present rejections, Applicant’s arguments are moot and the rejections of claims 1-4 and 6-7 stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 5, 8, and 9 over Hemker: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that Hemker does not teach the present features of claim 8 regarding the exclusion of fat and gelatin from the composition of the bar-shaped solid food as noted in the section on the rejection under 35 U.S.C. 102(a)(1).  Applicant also stated that the present invention has advantages such as excellent binding force and workability that are not disclosed in Hemker; as such, one of ordinary skill in the art would understand that the food recited in claim 8 (which reads on, e.g. cereal bar) is totally different from the coated and shaped popped popcorn products of Hemker in terms of the shape, manufacturing method, and required properties.  Applicant stated that claims 9 is patentable by reason of dependency (Applicant’s Remarks, page 7, paragraph 1 – page 9, paragraph 3).
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of claim 8 are fully taught by Trilling while Hemker no longer serves as prior art.  As described in the rejection above, Trilling teaches a bar-shaped solid food that does not comprise fat or gelatin (corresponding to fresh onions, rehydrated onions, cauliflower, mushrooms, peppers, and apples in column 4, lines 56-63).  It is noted that claim 8 is so broad as to read on, not only a cereal bar as asserted by the Applicant, but on any agglomerated food product that does not contain fat or gelatin (e.g., fruits, vegetables, popped popcorn).  It is also noted that claim 8 does not require the product (1)  to be produced by any particular method of manufacture; (b) to have any particular shape (since Applicant defines “bar-shaped” as “a non-fluidic food having a constant shape and volume in a state in which no external force is applied” in [0023] of the present specification); or (c) to have any specific properties besides having a solid shape; therefore, Applicant’s assertions are broader than the claims.  Since new prior art has been applied to the claims in the present rejections, Applicant’s arguments are moot and the rejections of claims 8-9 stand as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791